DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-6 and 8-15 are pending in the application.  Claims 13-15 are newly-added.  Claim 7 is cancelled.
Priority
	This application claims the benefit of priority to U.S. Provisional Applications No. 62/872,114 filed on July 9, 2019, No. 62/704,237 filed on April 29, 2020, and No. 63/023,523 filed on May 12, 2020.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/17/2021 (2 statements) and 08/24/2021 (2 statements) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This rejection is newly-made.
Claim 3, depending from claim 2, recites several diseases or conditions, including Gaucher disease.  According to Horowitz (Human Mutation 2016 37:1121-1136) (see p. 1122 col. 2 par. 5 - p. 1123 col. 1. par. 3) “ER retention of the mutant GCase induces ER stress, which leads to the ER stress response.  The ER stress response includes not only the ERAD process, but also the UPR”.  Further, 
Due to the above issues, which render the cited claims indefinite as presently recited, the examiner cannot ascertain the metes and bounds of the claimed scope.
Although an essential purpose of the examination process is to determine whether or not the claims define an invention that is both novel and nonobvious over the prior art, another essential purpose of patent examination is to determine whether or not the claims are precise, clear, correct, and unambiguous. The uncertainties of claim scope should be removed, as much as possible, during the examination process (MPEP 2171).
Response to Arguments
Applicant’s arguments, see REMARKS, filed 08/17/2021, with respect to the rejection(s) of claim(s) 1-12 under 35 U.S.C. §112(a) and §112(b) and claims 1-5 and 7 under 35 U.S.C. §103 over Jiang in view of Paula and claims 6-8 under 35 U.S.C. §103 over Jiang in view Bureau as evidenced by Gibrat have been fully considered and are persuasive in view of the amendments.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new rejection is made of claims 3-6, 11 and 12 as indefinite under 35 U.S.C. §112(b) (lack of antecedent basis) as set forth above.

Allowable Subject Matter
Claims 1, 2, 8-10 and 13-15 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070.  The examiner can normally be reached on 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN M MAURO/Primary Examiner, Art Unit 1625